MEMORANDUM *
Because Howe’s health policy unambiguously “gives [Anthem] discretionary authority to determine eligibility for benefits [and] to construe the terms of the plan,” Firestone Tire & Rubber Co. v. Bruch, 489 U.S. 101, 115, 109 S.Ct. 948, 103 L.Ed.2d 80 (1989), we review its decision to deny medical benefits for abuse of discretion. See Atwood v. Newmont Gold Co., Inc., 45 *511F.3d 1317, 1321 (9th Cir.1995). Anthem did not abuse its discretion in finding Howe ineligible for medical benefits because her injuries were “due to taking part in a felony.”
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.